Citation Nr: 9917472	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-14 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to July 1988 
and from July 1989 to February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, denying the veteran's claim of entitlement to service 
connection for glaucoma.


FINDING OF FACT

The veteran has not been diagnosed with glaucoma.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
glaucoma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
glaucoma.  In order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

In the present claim, the veteran contends that he developed 
glaucoma while on active service.  In support of this 
contention, he asserts that intraocular pressure was 
discovered two months after his separation from service and 
that this pressure must have developed while in service.  As 
such, he argues that he is entitled to service connection for 
glaucoma.  He further argues for application of the benefit 
of the doubt rule in this claim.

The veteran's service medical records are devoid of 
complaint, treatment, or diagnosis of glaucoma while in 
service.  At his retirement examination in November 1995, the 
examiner noted that the veteran wore eyeglasses but that he 
had a full range of vision.  The veteran was diagnosed with 
intraocular tension in March 1989.  However, there is no 
mention of glaucoma in these records.

The veteran did undergo a VA examination in May 1996.  At 
that examination, the examiner found that the veteran was a 
glaucoma suspect due to his family history, race, increased 
cup to disc ratio, and elevated intraocular pressure.  He 
further recommended that the veteran be followed for 
glaucoma.

The Board has also considered private medical records from 
Jeffrey L. Kearfott,   M. D. In May 1997, the veteran was 
referred to Dr. Kearfott from the VA Medical Center to "rule 
out" glaucoma.  The doctor examined the veteran in July 1997 
and diagnosed him with ocular hypertension and a family 
history of glaucoma.  Dr. Kearfott wrote in December 1998 
that the veteran had 'borderline intraocular pressures when 
seen initially."  The doctor, however, did not diagnose the 
veteran with glaucoma.

The veteran himself has expressed his belief that he has 
glaucoma.  At his personal hearing in December 1998, he 
stated that his doctor told him he was borderline for 
glaucoma.  However, there is no diagnosis of glaucoma in the 
current record.  The Board notes that where the issue is one 
of medical diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1991).  Since the record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render a diagnosis of glaucoma, his lay statements alone 
cannot serve as a sufficient predicate upon which to find his 
claim for service connection to be well grounded.  See Heuer 
v. Brown, 7 Vet.App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993)).

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would well ground the 
veteran's claim.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). The Board also views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the current claim has been denied.  Id.  However, 
the veteran is advised that should he be informed by VA 
medical personnel or private medical providers that he has 
developed glaucoma, he is to submit such evidence to reopen 
his claim.


Finally, in reaching the determinations as to both issues on 
appeal, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise provide a basis for favorable resolution of the 
issues on appeal. 


ORDER

Entitlement to service connection for glaucoma is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

